Citation Nr: 1518689	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  14-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of overpayment of special monthly benefits in the amount of $60,042.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to April 1947.  He died in February 1987 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision issued by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, currently has jurisdiction of the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the appellant's claim at this time would be premature.  Appellant has requested a Board hearing at a local VA office.  See VA Form 9 dated May 2014.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the appellant for the requested Board hearing.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Board hearing at the Montgomery, Alabama, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



